Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hal Borand on 2/22/2022.

The application has been amended as follows: 
In claim 1, line 24, the phrase --wherein the lower completion assembly equipment comprises-- has been added before the phrase “at least one flow control device…”;
In claim 1, lines 27-28, the phrase “below the second intersection” has been deleted;
In claim 15, line 29, the phrase “below the second intersection” has been deleted;  In claim 23, line 22, the phrase --comprising at least one flow control device-- has been added after the phrase “completion assembly equipment”;
In claim 23, line 34, the phrase “below the third intersection” has been deleted;
In claim 23, line 34, the phrase “with at least” has been replaced with the phrase –with the at least--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Nicole Coy/           Primary Examiner, Art Unit 3672